In disposing of this case, we reached the conclusion, though it was not so stated in our original opinion, that as between appellant and the Walker Grain Company the shipment in question was an interstate shipment; but inasmuch as the bill of lading issued by appellant at Ft. Worth, Tex., indicated that it was an intrastate shipment from Ft. Worth to Temple, Tex., and as that instrument was attached to the draft drawn by the Walker Grain Company upon appellee at Temple, Tex., and paid by it in reliance of the bill of lading, and without knowledge of the fact that the carload of grain was originally shipped from St. Joseph and destined to Temple, Tex., appellant is estopped from asserting as against appellee, that the shipment in question was interstate, and not a domestic shipment, as indicated by the bill of lading. Therefore, the motion for rehearing has been overruled.
Motion overruled.